Citation Nr: 1029125	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-06 382	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.  

2. Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arteriosclerotic 
heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran had active duty from June 1947 to May 1950 and from 
June 1950 to July 1969.  
These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision action of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO found that new and material 
evidence had not been received for the claims of service 
connection for arteriosclerotic heart disease and hypertension.  

In February 2009, this claim was remanded for notice pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In March 2009, the 
Veteran was sent a notice letter in compliance with the Kent 
decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In September 2003, the Veteran filed to reopen his claim for 
"hypertension and [a] heart condition."  An October 2003 record 
from Dr. Ward shows a diagnosis of atherosclerotic cardiovascular 
disease, status post myocardial infarction (1989) with stenting 
and hypertension.  A July 2005 electrocardiogram showed an 
impression of ischemic congestive cardiomyopathy with severely 
depressed left ventricular function; mild mitral regurgitation; 
and trivial aortic insufficiency.  

At a December 2003 VA examination, the Veteran stated he was in 
Vietnam during the Tet offensive from 1967 to 1968.  His DD 214 
or report of transfer or discharge for the period from June 1962 
to June 1968 shows one year of foreign and/or sea service.  He 
was awarded a Vietnam Service Medal and Republic of the Republic 
of Vietnam Campaign Medal.  The Veteran served in the Air Force.  
His service personnel records are not in the claims file and no 
service treatment records confirm service in Vietnam.  

In an April 2010 statement, the Veteran stated he wanted his 
claim to be considered under the upcoming presumptive rule 
because asserted he had been exposed to Agent Orange.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of Vietnam 
during the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As required 
by 38 U.S.C.A. § 1116, the Department of Veterans Affairs (VA) 
will issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that final rule is published in the Federal 
Register.  Until that time, VA does not have authority to 
establish service connection and award benefits based upon the 
planned new presumptions.  

On remand, the RO should procure the Veteran's service personnel 
records in an attempt to determine whether the Veteran served or 
visited Vietnam while on active duty in the 1960s.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)  

1. Obtain the Veteran's service personnel 
records and associate them with the file.  An 
appropriate official at the RO should attempt 
to verify whether the Veteran served in the 
Republic of Vietnam while on active duty in 
the 1960s.  All correspondence and replies 
should be documented in the claims file.  

2. Re-adjudicate the claims regarding whether 
new and material evidence has been received 
to reopen the claims for service connection 
for arteriosclerotic heart disease and 
hypertension.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim for benefits, to include 
the applicable law and regulations considered 
pertinent to the issue currently on appeal, 
as well as a summary of the evidence received 
since the issuance of the most recent 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

